Exhibit 10.1

 

Restricted SHARES AWARD AGREEMENT
under the

FIRST NORTHWEST BANCORP 2020 EQUITY INCENTIVE PLAN

 

This Restricted Shares Award Agreement (this "Agreement"), effective as of the
Grant Date indicated below, evidences the grant of Restricted Shares to
Participant under Article 9 of the First Northwest Bancorp 2020 Equity Incentive
Plan (the "Plan"). The terms and conditions of the Plan are incorporated into
this Agreement by this reference.

 

Company:

FIRST NORTHWEST BANCORP

Participant:

 

Address of Participant:

 

Plan Number

 

Grant Date:

 

Number of Restricted Shares subject to Restricted Award:

 

Value of Award on Award Date: 

     

Restriction Periods (Vesting Schedule):

Anniversary (Vesting) Date

 

__________________________

 

__________________________

 

__________________________

 

 

Shares Vested

 

__________________________

 

__________________________

 

__________________________

 

*Vested Shares will be rounded up to the nearest whole number; provided,
however, that Participant will not have the right to receive more than the total
number of Restricted Shares subject to this Award (subject to adjustment under
Article 12 of the Plan).

 

The terms and conditions of this Award are set forth on the following pages of
this Agreement and are, in each instance, subject to the terms and conditions of
the Plan. Capitalized terms not otherwise defined in this Agreement have the
meanings given them in the Plan. By signing below, Participant acknowledges
receipt of a copy of the Plan.

 

This Agreement may be acknowledged and accepted by Participant by signing below
or by electronic or other digital signature as permitted by the Company.

 

 

_________________________________ 
Participant

FIRST NORTHWEST BANCORP

By:__________________________________
Print Name:___________________________
Title:_________________________________

 

--------------------------------------------------------------------------------

 

 

Restricted SHARES AWARD AGREEMENT
under the
First Northwest Bancorp 2020 Equity Incentive Plan

 

TERMS AND CONDITIONS

 

1.     Vesting and Settlement of Award

 

1.1     Settlement. Unless previously forfeited pursuant to Section 1.2 below or
as otherwise provided by this Agreement, the designated percentage of Restricted
Shares will be settled on each Anniversary Date shown on the first page of this
Agreement or, if not a business day, on the first business day thereafter (the
"Settlement Date"), by removal of the Restrictions as to a number of Shares
equal to the number of Restricted Shares that Vested on that Settlement Date.
Restricted Shares that Vest upon Participant’s death or Disability will be
settled promptly following Vesting. Restricted Shares that Vest upon the
occurrence of a Change in Control Date will be settled as provided in Section
9.7 of the Plan. Vested Shares may be subject to additional transfer
restrictions as provided in this Agreement.

 

1.2     Requirement of Continuous Service. Except as otherwise provided in this
Agreement, in the event that Participant's Continuous Service is interrupted or
terminated, all Restricted Shares not previously Vested will be forfeited
immediately without payment of any kind to Participant.

 

1.3     Acceleration of Vesting. Notwithstanding the Vesting Schedule and
Sections 1.1 and 1.2 set forth above, the Restricted Shares will become fully
Vested (a) in the event that Participant’s Continuous Service terminates on
account of Participant’s death or Disability and (b) to the extent provided in
Section 9.7 of the Plan.  

 

1.4     Other Documents. Participant will be required to furnish to the Company
before settlement such other documents or representations as the Company may
require to assure compliance with applicable laws and regulations.

 

1.5     Restricted Shares Not Transferable. Except as provided in Section 6.5(d)
of the Plan, neither the Restricted Shares, nor this Agreement, nor any interest
or right in the Restricted Shares or this Agreement, may be sold, pledged,
assigned, transferred, or disposed of in any manner other than by will or the
laws of descent and distribution, unless and until the Restricted Shares have
been settled as provided in Section 1.1 set forth above. Neither the Restricted
Shares nor any interest or right in the Restricted Shares will be liable for the
debts, obligations, contracts or engagements of Participant or Participant’s
successors in interest or will be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary, or by operation of law,
judgment, levy, attachment, garnishment, or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition will be null
and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

1.6     Stock Power. Participant agrees to deliver a Stock Power and Assignment
in the form attached as Exhibit B (with the transferee, date, and number of
shares left blank), executed by Participant in favor of the Company. Restricted
Shares will not be issued in Participant’s name until the required Stock Power
and Assignment is delivered by Participant to the Company. The Stock Power and
Assignment is a power coupled with an interest and may not be revoked by
Participant. Restricted Shares will be issued in book-entry registration and the
Restrictions will be noted in the stock transfer ledger maintained by the
Company’s transfer agent until removed in accordance with Section 1.1 above.

 

1.7     Rights as Shareholder. In accordance with Section 9.6 of the Plan,
Participant will have the right to vote any unforfeited Restricted Shares,
including during the applicable Restriction Period. Participant's rights to cash
dividends and stock dividends will be as provided in Section 9.6 of the Plan.

 

2.     Tax Withholding and Reimbursement

 

Participant is responsible for the payment of all federal, state and local
withholding taxes and Participant's portion of any applicable payroll taxes
imposed in connection with the settlement of Restricted Shares as provided in
Section 1.1 above (collectively, the "Applicable Taxes"). Payment may be made,
at Participant’s election (a) by check or in cash or (b) by Participant’s
written notice to the Company (in compliance with any applicable restrictions
imposed by applicable statute, rule or regulation), electing to have the
Participant’s tax withholding obligations satisfied by the cancellation of
Restricted Shares as to which Restrictions were otherwise to be removed in
connection with settlement of the Award. The value of the Restricted Shares so
withheld and cancelled will be calculated based on their Fair Market Value on
the Settlement Date. In no event may the value of the Restricted Shares withheld
exceed the sum of all tax obligations of Participant attributable to settlement
of the Award, calculated based on the maximum statutory tax rates applicable to
Participant. The Company may reduce the number of Restricted Shares to be
withheld to the extent it deems necessary in its sole discretion to avoid
adverse accounting or other consequences to the Company. To the extent
Participant does not make acceptable arrangements with regard to satisfaction of
the Participant’s tax withholding obligations in connection with settlement of
the Award, the provisions of Section 14.1 of the Plan will apply.

 

3.     Potential Section 83(b) Election

 

The Participant understands that an election may be made under Section 83(b) of
the Code to accelerate the Participant’s tax obligation with respect to receipt
of the Restricted Shares from the date the Restricted Shares would otherwise
Vest under this Agreement to the Grant Date by timely submitting an election to
the Internal Revenue Service substantially in the form attached hereto as
Exhibit A (or in accordance with the Internal Revenue Service rules in effect at
the time the election is made).

 

4.     Code Section 409A

 

This Agreement and the Award are intended to be exempt from the requirements of
Code Section 409A by reason of all payments being "short-term deferrals" within
the meaning of Treas. Reg. § 1.409A-1(b)(4). All provisions of this Agreement
shall be interpreted in a manner consistent with preserving this exemption. In
no event will the Company be liable for any tax, interest, or penalties that may
be imposed on Participant by Code Section 409A or any damages for failing to
comply with Code Section 409A.

 

. 

 

 

 

5.     Conditions Precedent

 

The Company will not be required to issue any Restricted Shares until the
Company has taken any action required to comply with all applicable laws, rules
and regulations. Such action may include, without limitation, (a) registering or
qualifying such Shares under any state or federal law or under the rules of any
securities exchange or association, (b) satisfying any law or rule relating to
the transfer of unregistered securities or demonstrating the availability of an
exemption from any such law, (c) placing a restrictive legend or stop-transfer
instructions on the Shares following Vesting, or (d) obtaining the consent or
approval of any governmental or regulatory body.

 

6.     Clawback/Recovery

 

Compensation paid to Participant under this Agreement is subject to recoupment
in accordance with any clawback policy adopted by the Company and in effect from
time to time, including any such policy adopted after the date of this
Agreement, as well as any similar requirement of applicable law, including
without limitation the Dodd-Frank Wall Street Reform and Consumer Protection,
and rules adopted by a governmental agency or applicable securities exchange
under any such law. Among other matters, in the event that the Company is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under securities laws, the Company will be
entitled to recover incentive compensation awarded to current or former
executive officers of the Company, including compensation provided under this
Agreement, during the preceding three years, to the extent the original awards
exceed the amounts that would have been issued under the restated results, or as
otherwise required by applicable laws or regulations. Participant agrees to
promptly repay or return any such compensation as directed by the Company under
any such clawback policy or requirement, including the value received from a
disposition of Shares acquired pursuant to this Agreement.

 

7.     Successorship

 

Subject to restrictions on transferability set forth in the Plan and this
Agreement, this Agreement will be binding upon and benefit the parties, their
successors and assigns to the extent permitted by law.

 

8.     Notices

 

All notices and other writings of any kind that a party to this Agreement may or
is required to give hereunder to any other party hereto shall be in writing and
may be delivered by personal service or overnight courier, facsimile, or
registered or certified mail, return receipt requested, deposited in the United
States mail with postage thereon fully prepaid, addressed (a) if to the Company,
to its principal executive office, marked to the attention of the corporate
secretary of the Company; or (b) if to Participant, to Participant's address set
forth on the front page hereof. Any notice or other writings so delivered shall
be deemed given (x) if by mail, on the third (3rd) business day after mailing,
and (y) if by other means, on the date of actual receipt by the party to whom it
is addressed. Any party hereto may from time to time by notice in writing served
upon the other as provided herein, designate a different mailing address or a
different person to which such notices or demands are thereafter to be addressed
or delivered.

 

9.     Choice of Law

 

Except with respect to references to the Code or federal securities laws, this
Agreement and the Plan will be governed by and construed in accordance with the
laws of the state of Washington, without regard to principles of conflicts of
laws.

 

10.     Attorney Fees

 

In any action at law or in equity to enforce any of the provisions or rights
under this Agreement, the unsuccessful party to such litigation, as determined
by the court in a final judgment or decree, shall pay the successful party all
costs, expenses and reasonable attorneys' fees incurred by the successful party
(including, without limitation, costs, expenses and fees on any appeal).

 

11.     Waiver

 

No waiver of any term, provision or condition of this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or be
construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
as compensation for services the excess (if any) of the fair market value of the
shares described below over the amount paid for those shares.

 

1.     The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

NAME OF TAXPAYER:                                              

 

ADDRESS:                                                        

 

SOCIAL SECURITY NO. OF TAXPAYER:                               

 

TAXABLE YEAR: Calendar Year 20__

 

2.     The property with respect to which the election is made is described as
follows: ________________ shares of the common stock of First Northwest Bancorp,
a Washington corporation (the "Company").

 

3.     The date on which the property was transferred to the taxpayer is:
_____________

 

4.     The property is subject to the following restrictions:

 

The property will be forfeited to the Company when the taxpayer's services with
the Company are terminated. The foregoing restrictions lapse in a series of
installments over a 3-year period ending on July 7, 2023.

 

5.     The aggregate fair market value at the time of transfer of such property
(determined without regard to any restriction other than a restriction that by
its terms will never lapse) is: $_________________.

 

6.     The aggregate amount (if any) paid for such property is: $______________.

 

7.      The amount to include in gross income is $______________. [The result of
the amount reported in Item 5 minus the amount reported in Item 6.]

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The undersigned is the person performing the services
in connection with the transfer of said property.

 

 

 

 

 

 

 

 

 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

 

 

 

Dated: __________________________

 

 

Taxpayer

Print Name: ________________________

IF YOU DECIDE TO MAKE AN 83(b) ELECTION, YOU MUST FILE THIS FORM WITHIN THIRTY
(30) DAYS FOLLOWING THE DATE OF AWARD AND AS OTHERWISE DESCRIBED BELOW.

 

 

 

DISTRIBUTION OF COPIES

 

1.     The original is to be filed with the Internal Revenue Service Center
where the taxpayer's income tax return will be filed. Filing must be made by no
later than thirty (30) days after the date the property was transferred.

 

2.     Provide a copy to the Company.

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

STOCK POWER AND ASSIGNMENT

 

     FOR VALUE RECEIVED, I hereby sell, assign, and transfer to First Northwest
Bancorp (the “Company”)      shares of the common stock of the Company, standing
in my name on the books and records of the Company, represented by Certificate
No.                     or otherwise identified in book-entry form
as                    , and do hereby irrevocably constitute and appoint the
Secretary of the Company as attorney-in-fact, with full power of substitution,
to transfer this stock on the books and records of the Company.

 

                                    ___________________________________

 Participant


 

Dated:

 

________________________

 

In the presence of:

 

________________________

 Name:

 

 

[Please see Section 1.6 of the Restricted Shares Award Agreement for information
on completing this form.]

 

 